DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because two of the drawings are labeled “FIG 3”, but none of the drawings are labeled “FIG. 4”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-13, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Holmberg (US 9,567,161).
 	Holmberg shows a conveyor side guard system that is capable of being rotated and locked.  The system includes a side guard 30 having a center, a top edge opposite a bottom edge, a first end, and a second end opposite the first end (see figure 3 illustrating a first end of the side guard and figure 7 illustrating a lengthy portion of the side guard including a second end opposite the first end).  A first bolt slot 31 extends through the side guard adjacent the first end.  A second bolt slot 31 extends through the guide adjacent the second end. A center bolt slot 31 extends through the guide adjacent to a central portion of the guide.  The side guard is coupled to a frame member 12 of piece of equipment in the form of a material handling conveyor 40/42 conveyor by first, second, and third bolts 34 inserted through the first, second and center bolt slots respectively. 
When the bolts are in a tightened condition, the side guard is prevented from moving relative to the conveyor and when the bolts are in a loosened condition, the side guard is slideable from side to side (from an upper side to a lower side) relative to the conveyor. As can be seen in figures 3 and 7, the side guard is an elongate and substantially rectangular unitary sheet member.
One of the slots 31 may be viewed as forming an aperture through the side guide through which an interior portion of the conveyor is viewable when no bolt in inserted through that slot.  The side guards may be disposed end-to-end in series along a side of the conveyor when the conveyor is a long conveyor.  
When coupling the side guard to a side of a material handling conveyor 40, the first bolt would be inserted through the first bolt slot of the sideguard into a first threaded aperture in a nut 36 held in receiver 14 of the frame 12 of a side of the conveyor.  The second bolt would be inserted through the second bolt slot of the sideguard into a second threaded aperture in a nut 36 held in a receiver 14 of the frame 12.  The third bolt would be inserted through the third bolt slot of the sideguard into a third threaded aperture in a nut 36 held in a receiver 14 of the frame 12.  When finishing the coupling of the side guard to the frame 12, the first, second and center bolts would be tightened so that the side guard is prevented from moving relative to the conveyor. 
In regard to the language of the claim preamble directing the present invention to “A rotating and locking conveyor/equipment side guard”, it is recognized that Holmberg does not discuss rotating the side guard into a position for it to then be locked in the fashion discussed in the specification of the present application. However, the side guard of Holmberg is capable of being rotated and locked in place such as by inserting the first bolt through the first bolt slot with the side guard in a vertical orientation, rotating the side guard to a horizontal position and inserting the second and third bolts through the second and third bolt slots before tightening the bolts to lock the side guard in place.  As such, the side guard system of Holmberg may be viewed as forming a rotating and locking conveyor/equipment side guard as required by the preamble of the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg.
 	In regard to the use of sheet metal for forming the side guard, it should be noted that the use of sheet metal for forming conveyor parts is well known in the as such it is deemed to have been an obvious design choice absent some disclosure in the applicant’s specification of some unusual advantage or result.  In re Kuhle, 188 USPQ 7 (CCPA 1975).
	
Allowable Subject Matter
Claims 11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651